Citation Nr: 1708884	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  99-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to January 24, 2007.

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

An August 1996 rating decision increased the disability rating for the Veteran's low back disability to 20 percent.  Thereafter, in a May 2003 supplemental statement of the case (SSOC), the RO increased the disability rating to 40 percent effective from February 3, 2003.  In an April 2006 decision, the Board, in pertinent part, denied entitlement to increased ratings for the Veteran's low back disability.  

The Veteran appealed the Board's April 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision.  The parties agreed that the Board's decision should be vacated and remanded insofar as it denied higher evaluations for the Veteran's service-connected low back disability.  The parties also agreed that the Veteran was entitled to a statement of the case (SOC) with respect to the issue of his entitlement to TDIU, denied in a rating decision of February 2005.  The Court granted the Motion in July 2008 and remanded the case to the Board for compliance with the instructions in the Joint Motion.  

In August 2009, the Board remanded the case for additional development, to include issuance of a SOC pertaining to a TDIU.  In May 2010, while the case was in remand status, the RO furnished the Veteran a SOC with respect to his claim for TDIU.  Thereafter, he perfected an appeal of that issue by filing a substantive appeal.  After taking further action, the RO confirmed and continued the prior denials, and certified the case to the Board, to include the matter of the Veteran's entitlement to TDIU and a claim for a higher evaluation for a depressive disorder.  In March 2012, the Board remanded the case for further development.  Thereafter, in a March 2016 rating decision, the RO increased the disability rating for a depressive disorder to 50 percent and granted entitlement to a TDIU, both effective from January 24, 2007, the date that entitlement to service connection for a depressive disorder was granted.  

In an August 2016 decision, the Board denied an increased rating for a depressive disorder and increased the evaluation of the Veteran's low back disability to 60 percent, effective from May 15, 1996.  The Board also found that for the period prior to January 24, 2007, a derivative TDIU claim, due exclusively to the service-connected low back disability, had been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Additionally, the Board found that for the period since January 24, 2007, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) had been reasonably raised by the record pursuant to Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Board remanded these issues for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Board in the August 2016 Remand, the Veteran contends that a TDIU is warranted since May 1996 when he was forced to stop working because of his low back disability.  See April 2016 Correspondence.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to January 24, 2007, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating is no more than 60 percent, which is based on the 60-percent schedular rating for the service-connected low back disability, the 10-percent schedular rating for the service-connected tinnitus, and the non-compensable schedular rating for the service-connected bilateral hearing loss.  Since the Veteran has two or more service-connected disabilities, which do not all satisfy the provisions to be considered "one 60-percent disability" under section 4.16(a)(1)-(5), the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.  

Even if the percentage requirements of 38 C.F.R. § 4.16(a) are not met, an extra-schedular TDIU may be established when the Veteran is unable to secure or follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  In the August 2016 Remand, the Board directed the AOJ to further develop the issue of entitlement to a TDIU due exclusively to the service-connected low back disability on an extra-schedular basis, with consideration of whether, prior to January 24, 2007, the requirements for referral to the Director of the Compensation and Pension Service were met under 38 C.F.R. § 4.16(b).  In the November 2016 supplemental statement of the case, the AOJ determined, erroneously, that the Veteran met the schedular requirements for a TDIU prior to January 24, 2007, but continued to deny entitlement to a TDIU prior to January 24, 2007.  Therefore, the AOJ did not adjudicate whether, prior to January 24, 2007, the requirements for referral to the Director of the Compensation and Pension Service were met under 38 C.F.R. § 4.16(b), as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in the present case, as discussed in detail in the August 2016 decision, there is a plethora of evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected low back disability prior to January 24, 2007.  See 38 C.F.R. §§ 3.340, 4.16(b).  Thus, the Board finds that the requirements for referral to the Director of the Compensation and Pension Service were met under 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to January 24, 2007 is warranted.  38 C.F.R. § 4.16 (b)

With respect to the Veteran's SMC claim, the Board notes that, because adjudication of the claim of entitlement to a TDIU due exclusively to the low back disability prior to January 24, 2007, will likely impact adjudication of the SMC claim, these claims are inextricably intertwined.  Thus, the SMC issue will be held in abeyance pending the completion of the remand directives.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU due exclusively to the service-connected low back disability on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16 (b) (2016).  In connection with the referral, the RO/AMC should include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.

2. After the development has been completed, review the file and ensure that all of the development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above.  Then, readjudicate the issues of (1) entitlement to a TDIU due exclusively to the service-connected low back disability on an extra-schedular basis prior to January 24, 2007; and (2) entitlement to SMC under 38 U.S.C.A. § 1114(s), with consideration of whether from January 24, 2007, a single service-connected disability prevented the Veteran from securing or following a substantially gainful occupation.  If the determinations remain adverse to the Veteran, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have given an adequate opportunity to respond, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




